DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 04, 2021 has been entered.
Claims 1-3 and 5-20 are pending.


Response to Arguments
Applicant’s arguments with respect to claims 1-3 and 5-20 have been considered but are moot in view of the new grounds of rejection based on Applicant’s amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-7, 14-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Franceschini (US 2014/0365504)(“Franceschini”) in view of Quah et al. (US 2017/0337184)(“Quah”), in further view of Rubinstein et al. (US 2014/0040245)(“Rubinstein”).
As per claim 1, Franceschini teaches a method for recommending friends, comprising:
identifying an intention of looking for friends from a message (see ¶0045, wherein the system understands Alice’s query as an intention to identify contacts (i.e., “friends”) to engage in a community); 
identifying at least one of topic information, location information or time information from the message (i.e., at least a topic of interest, see ¶0046);
identifying one or more recommended friends based on a user-topic knowledge graph comprising links between topics and users (see ¶0047, i.e., based on Alice’s specific topic query the system identifying users, e.g., Bob, Charlie, and Doris, read as a user-topic knowledge graph linking users and topics); and
providing the one or more recommended friends (i.e., forming an interactive instant community between Alice, Bob, and Doris, see ¶0047-48).
As per claim 1, although Franceschini describes interacting via a chat interface (see Fig. 4, and ¶0073), Franceschini does not expressly describe “a method for recommending friends in automated chatting, comprising: receiving a message in a chat flow; … providing the one or more recommended friends in the chat flow”.
see ¶0045) and receiving results in a chat flow was well known in the art, prior to the earliest effective filing date Applicant’s claimed invention, see for example Quah (Fig. 3-4). 
Prior to the earliest effective filing date of Applicant’s claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the teachings of Franceschini with the teaching of Quah for initiating queries and receive results in a chat flow. The motivation for doing so would have been to take advantage of the benefits associated with interacting with an automated chatting assistant, such as the ability to simulate human conversation.
As per claim 1, although Franceschini describes identifying at least one of topic information, location information or time information from the message (i.e., at least a topic of interest, see ¶0046). Franceschini in view of Quah, does not further teach the provided results in the chat flow comprising, for each of the recommended friends, at least one of the topic information, the location information, or the time information.
Nevertheless, in the same art of social networking, Rubinstein teaches a system for submitting a query for friends based on at least a topic (e.g., “Facebook”) and, in response, displaying a list of friend results including snippets for each of the identified users that indicate at least the queried topic (“Facebook”, see Fig. 12B, and ¶0106).
Prior to the earliest effective filing date of Applicant’s claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the teachings of Franceschini and Quah for providing, within the chat flow, snippets that indicate the 

As per claim 2, Franceschini further teaches wherein the friends comprises at least one of individual users and/or user groups (e.g., Bob, Charlie, and Doris, see ¶0047).  

As per claim 3, Franceschini further teaches wherein the identifying of the one or more recommended friends comprises identifying the one or more recommended friends based on the user-topic knowledge graph and the at least one of the topic information, the location information or the time information (see ¶0047-0050).

As per claim 5, Franceschini further teaches wherein the user-topic knowledge graph comprises one or more of users or user group information (i.e.,  “the graph may be compared to a user profiles associated with a second user…”, read as user information, see ¶0050), topic information (i.e. universe of topics, see ¶0028), degree of interest information (i.e., “probability or likelihood of an agent or user (human or otherwise) being interested in that topic or idea”, see ¶0028), and location information (i.e., “geographical information”, see ¶0058), and time information for each of users and/or user groups (see ¶0047, e.g., “currently logged in users”, wherein “current” impliedly represents a current time, also see ¶0078 “maintain a list of all users including profile, interests, credentials, activity level, history, and current participation…”, wherein “history” and “current participation” also represent time information of the user-topic knowledge graph). 

As per claim 6, Franceschini further teaches wherein the user-topic knowledge graph comprises a user-topic relation knowledge graph, which comprises topic relation information between topics (i.e., relation to topics, see ¶0006).  

As per claim 7, Franceschini further teach generating the user-topic knowledge graph for each of the at least one individual users or user groups based on user data or web data (i.e., “user may enter or indicate those topics that she is interested in…”, see ¶0082, read as the user profile information (which is linked to topics, as described in ¶0050, read a user-topic knowledge graph) being generated from user entered data, also see ¶0082, i.e., “In some embodiments, topics of interest for a user may be inferred. For example, if the first user viewed web pages related to copyrights…,”, read as extracting at least a part of the user profile information from web data).  

As per claim 14, the combination of Franceschini and Quah teaches the invention substantially as claimed as noted above in claim 1. Moreover, Franceschini further teaches identifying at least one of location information or time information from the message (see ¶0058, ¶0067, ¶0069). However, the combination of Franceschini and Quah fails to teach providing at least one of the location information or the time information in the chat flow for at least one of the one or more recommended friends.
inter alia, a location (e.g., current city/hometown, see Fig. 1230, also see Fig. 60, i.e., “People who like Old Pro and work at ACME and live in Palo Alto”) and displaying a corresponding snippets of a matching current city/hometown based on the location query (see ¶0050 – “The search results webpage may include reference to some or all of the identified content that matched the text query”, e.g., “Palo Alto”, see Fig. 12B).
Prior to the earliest effective filing date of Applicant’s claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the teachings of Franceschini and Quah for providing, within the chat flow, snippets that indicate at least the location information that resulted in the match for each friend/contact, as taught by Rubinstein. The motivation for doing so would have been to allow a user to easily identify the location of the various friend contact that match the user’s search query.
 
Claims 15-17 and 20 are rejected under the same rationale as claims 1-3, 5-7, and 14 since they recite substantially identical subject matter. Any differences between .

Claims 8, 10, 11, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Franceschini, Quah, and Rubinstein, as applied respectively to claims 7 or 17 above, in further view of Manolescu et al. (US 2010/0223341)(“ Manolescu”).

As per claim 8 Franceschini further teaches extracting at least a part of the user or group information, the topic information, the degree of interest information, the location information and the time information from a the user data and/or web data (see ¶0082, i.e., “user may enter or indicate those topics that she is interested. In some embodiments, topics of interest for a user may be inferred. For example, if the first user viewed web pages related to copyrights…,”, read as extracting at least a part of the user profile information from web data).  
However, Franceschini does not expressly teach the user profile information (i.e., “at least a part of the user or group information, the topic information, the degree of interest information, the location information and the time information”) being extracted from a text message.
Nevertheless, in the same art of user tracking, Manolescu teaches a system for determining user interests by extracting content from text messages (see ¶0042, i.e., “tracking component 210 can analyze content of messages to determine topics of interest, or frequencies with which topics are included in messages, as well as context surrounding such topics of interest. Thus, for instance, if content pertaining to weather often appears in conjunction with social events, and more often during the months of December, January and February (in the northern hemisphere for instance), tracking component 210 could infer that a device user has an interest in weather”).
It would have been obvious to a person having ordinary skill in the art, prior to the earliest effective filing date of Applicant’s claimed invention, to modify the teachings of Franceschini with the teachings of Manolescu for determining user profile information (e.g., “at least a part of the user or group information, the topic information, the degree of interest information, the location information and the time information”) from a user’s text messages. The motivation for doing so would have been to provide an alternative, or additional means, for inferring a user interests in topics.

As per claim 10, Franceschini does not teach, but Manolescu does teach wherein the extracting the degree of interest information comprises: generating the degree of interest information by performing sentiment analysis on the text message (see ¶0032).  
The same motivation that was utilized for combining Franceschini and Manolescu in claim 8 applies equally well to claim 10.

As per claim 11, Franceschini further teaches generating the user-topic relation knowledge graph (see for example ¶0085, ¶0140, etc.).

Claims 18 and 19 are rejected under the same rationale as claims 8 and 10, since they recite substantially identical subject matter. Any differences between the .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Franceschini, Quah, and Rubinstein, as applied to claim 1 above, and further in view of “Tuple”. IEEE 100, the Authoritative Dictionary of IEEE Standards Terms, 7th Edition, 2000.

As per claim 12, Franceschini does not expressly describe the use of tuples for grouping the user-topic knowledge graph information (i.e., “the user-topic knowledge graph comprises tuples with each tuple including at least a part of the user or group information, the topic information, the degree of interest information, the time information, or the location information; and the user-topic relation knowledge graph comprises tuples with each tuple comprising at least a part of a first topic, a second topic, relation of the topics, and a score”).
Nevertheless structuring data, such as the user-topic knowledge graph and the topic relation knowledge graph, using tuples was well-known in the art prior to the earliest effective filing date of Applicant’s claimed invention (see “Tuple”. IEEE 100, the Authoritative Dictionary of IEEE Standards Terms, 7th Edition, 2000.).
It would have been obvious to a person having ordinary skill in the art, prior to the earliest effective filing date of Applicant’s claimed invention, to structure at least a part of the data associated with the user-topic knowledge graph (i.e., user or group information, the topic information, the degree of interest information, the time information, and the location information) and at least a part of the data associated with topic relation knowledge graph information (i.e., first topic, a second topic, relation of the topics, score) in Franceschini using tuples. The motivation for doing so would have been to support relational data modeling.

Allowable Subject Matter
Claims 9 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN HIGA whose telephone number is (571)272-5823.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571) 272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/BRENDAN Y HIGA/           Primary Examiner, Art Unit 2441